Nichols, Justice.
The plaintiff and defendant were divorced in 1971 and the husband was awarded custody of the couple’s son with designated visitation rights given the wife. In April 1972, the wife obtained custody of *624the child in New York for a visitation period and it was agreed that she could bring the child to Georgia for a week while school was in recess. At the end of the agreed visitation period, the wife refused to return the child to the husband and a complaint to hold the wife in contempt of court was filed. An evidentiary hearing was held on the contempt citation and after the wife was held in contempt of court the present appeal was filed. Held:
Argued September 13, 1972
Decided October 10, 1972
Rehearing denied October 23, 1972.
Congdon, Williams & Daniel, Robert C. Daniel, Jr., for appellant.
Scheer & Eisner, Robert A. Eisner, Gary I. Wittick, for appellee.
1. The final divorce decree provided in part: "The agreement entered into between parties . . . approved herewith by the court and filed with the record in this case, is incorporated into this final decree and made a part hereof by reference . . . The parties are ordered to comply with and obey the terms of this final decree. . .” The decree ordered compliance with .the terms of the agreement which included the custody and visitation periods so as to authorize the basis for contempt proceedings for a refusal to comply with its terms. Compare Neese v. Nance, 223 Ga. 315 (154 SE2d 442); Holder v. Holder, 226 Ga. 254 (174 SE2d 408); Sanborn v. Sanborn, 224 Ga. 792 (164 SE2d 563).
2. The evidence adduced at the hearing was sufficient to authorize the trial court to find the appellant in contempt of court for wilfully refusing to obey the terms of the divorce decree relating to the custody of the couple’s son.

Judgment affirmed.


All the Justices concur.